Title: To John Adams from Jean de Neufville & Fils, 24 May 1782
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam 24th. May 1782
Sir

In handing your Excellcy.’s Newspapers received ⅌ the mail which arived this day from England, we add thereto an Accot. receivd. at the same time from the Dutch Consul at Plymouth with receipts for moneys paid to some prisoners in Mill prison by your directions transmitted him thro’ us. Said gentleman makes a request to us, to apply to your Excellency on behalf of a Revd. Mr. Mendes, to which all we can do is to enclose said letter for your perusal, requesting it may be return’d us afterwards with the Accot. annex’d the amount of which we have placed to the debit of that of your Excellency with us.
With all due respects We have the honor to be Your Excellency’s Mo. Obed. Humble servts.

John de Neufville & Son

